               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MIAN M. SHAHID,                                 No. 4:18-CV-01100

               Petitioner,                      (Judge Brann)

      v.                                        (Chief Magistrate Judge Schwab)

WARDEN CRAIG A. LOWE,

               Respondent.

                                       ORDER

                                    APRIL 30, 2019

 1.        On December 7, 2018, Petitioner, an alien in immigration custody, filed an

           emergency petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. §

           2241. ECF No. 1.

 2.        On February 7, 2019, Chief Magistrate Judge Susan E. Schwab ordered

           the parties to file a status report addressing whether Petitioner was still

           being held under 8 U.S.C. § 1226(c), or under 8 U.S.C. § 1231(a). Chief

           Magistrate Judge Schwab also ordered parties to address that if Petitioner

           was being held under § 1231(a), whether his habeas petition challenging

           his detention under § 1226(c) is moot. ECF No. 15.

 3.        Respondent filed a status report on March 7, 2019 confirming that

           Petitioner is no longer being held under § 1226(c) and explaining that

           because Petitioner’s removal order is administratively final, and the United
           States Court of Appeals for the Third Circuit denied his request for a stay,

           Petitioner is being held under § 1231(a).                 Defendant contends that

           Petitioner’s petition challenging his detention under § 1226(c) is moot.

           ECF No. 16.

    4.     Petitioner has not filed a status report pursuant to Chief Magistrate Judge

           Schwab’s February 9, 2019 Order and he has not filed any response to

           Respondent’s contention that the case is moot.

    5.     On March 20, 2019, Chief Magistrate Judge Schwab recommended that

           Petitioner’s emergency petition for a Writ of Habeas Corpus be dismissed

           as moot and the case file be closed. ECF No. 17.

    6.     Neither party has objected to that recommendation.

    7.     This Court has reviewed Magistrate Judge Schwab’s Report and

           Recommendation and has determined that “there is no clear error on the

           face of the record.”1

    8.     Therefore, IT IS HEREBY ORDERED that:

           a.      Chief Magistrate Judge Schwab’s Report and Recommendation,

                   ECF No. 10, is ADOPTED IN IS ENTIRETY.




1
    See Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)
    (“When no timely objection is filed [to a Report and Recommendation], the court need only
    satisfy itself that there is no clear error on the face of the record in order to accept” it.).
b.   Petitioner’s emergency petition for a Writ of Habeas Corpus is

     DENIED AS MOOT.

c.   The Clerk of Court is directed to CLOSE this case.



                                 BY THE COURT:


                                 s/ Matthew W. Brann
                                 Matthew W. Brann
                                 United States District Judge
